At 
the outset, it pleases me to extend, on behalf of the 
Government and people of the State of Kuwait, our 
sincere congratulations to the President of the General 
Assembly and to his friendly country, Uganda, on 
his election as President of the Assembly at its sixty-
ninth session. We are certain that his vast experience 
in international affairs will enable him to conduct the 
deliberations of the Assembly at this session wisely and 
ably, and we wish him success in that endeavour. We 
also note with praise the successful manner in which his 
predecessor, His Excellency Mr. John Ashe, conducted 
the deliberations during his presidency of the previous 
session.

In that regard, I would also like to pay tribute to the 
tremendous efforts exerted by His Excellency Secretary-
General Ban Ki-moon in leading the Organization, in 
accordance with the visions and ideas derived from 
the principles and purposes of the Charter, to maintain 
international peace and security and achieve its goals in 
a sustainable manner by confronting the kinds of risks 
and challenges engulfing the world, whether they be 
chronic or recent.

In its nearly 70 years of existence and service, the 
United Nations has witnessed increasing challenges, 
as represented by numerous incidents and crises, and 
has overcome exceptional political and economic 
milestones. That has made it a haven and a destination 
for all the peoples and nations of the world, bestowed 
upon the Organization a wider scope of action to contain 
crises and given it a more significant role in reaching 
solutions and achieving further accomplishments.

However, the deep-rooted and wide-ranging 
international transformations of the past few years have 
made the continuation of the Organization, based on 
its current executive mechanisms and administrative 
structures, an obstacle to achieving its historic mission. 
When we speak of change for the better, it is crucial 
to seek comprehensive reform by proposing scenarios 
and solutions aimed at reviving the Organization, its 
organs and its specialized agencies in order to ensure 
the enhancement and development of their capacity to 
become more proactive, in line with modern times, and 
to deepen their understanding of the basic requirements 
of Member States.

Reform should start with the Security Council, as 
the organ entrusted with the maintaining international 
peace and security and the closest to reality; it is also 
the most effective and is already predisposed to measure 
its accomplishments according to its mandates. The 
State of Kuwait, which currently presides over the Arab 
Summit and coordinates the Arab Group, would like 
to stress the importance of thoroughly and carefully 
addressing the structural flaws in the composition 
of the Council, in particular the issue of expanding 
the category of permanent membership by ensuring 
permanent Arab representation in the Council, based 
on the demographic dimension of the Arab Members, 
whose population exceeds 350 million and whose 
number increased from five States in 1945 to 22 at 
present. That represents nearly 12 per cent of the total 
number of States Members of the United Nations, in 
addition to the fact that the issues relating to the Arab 
States and their region top the agenda of the Council.


Several countries of the Middle East are facing 
tremendous security, political and humanitarian 
challenges and an exceptional situation, due to the 
inability of the Security Council to carry out its 
functions, which has led to the aggravation and 
deterioration of the situation in many States of the 
region. The recent Israeli military aggression against 
the Gaza Strip lasted for 50 consecutive days, during 
which the non-stop killing and machine of destruction 
continuously targeted everything human, mowing 
down thousands of unarmed civilians, the majority 
of them elderly, women and children. That action 
appears to have been emblematic of the series of Israeli 
violations of the most basic rules of international law 
and international humanitarian law, and constitutes 
yet another addition to its bloody history of rejecting 
all regional and international initiatives to lay the 
foundations of a just and lasting peace.

In that regard, the State of Kuwait welcomes the 
ceasefire agreement signed on 26 August, as well as the 
international and regional initiatives undertaken to end 
to that crisis and aggression, primarily those promoted 
by our sister Arab Republic of Egypt. In that context, 
we renew our call on the Security Council to assume 
its responsibility to provide international protection 
to the Palestinian people and territory, pursuant to the 
provisions of the Fourth Geneva Convention of 1949, 
and to compel Israel, the occupying Power, to halt its 
unilateral practices aimed at imposing a policy of faits 
accomplis, such as illegal settlements and the unlawful 
siege of the Gaza Strip, in addition to attempts to 
change the demographic nature of Jerusalem by means 
of Judaization. Israel must be compelled to return to the 
negotiating table with a view to ending its occupation 
of all Palestinian and Arab lands, as well to achieve the 
establishment of a Palestinian State with East Jerusalem 
as its capital, in accordance with the relevant Security 
Council resolutions, the principle of land for peace, the 
road map and the Arab Peace Initiative.

As the crisis in Syria, now entering its fourth year, 
escalates into a bloodier phase, our concern about the 
potential regional and international repercussions of the 
failure of that State has given way to anxiety about the 
exacerbation of the cycle of violence, which has already 
claimed the lives of more than 190,000 people, created 
3 million refugees and displaced another 6 million 
people. In that regard, the State of Kuwait welcomes 
Security Council resolution 2165 (2014) on opening 
new border crossings to deliver aid to the affected 
Syrian people. We hope that all concerned will pool 
their efforts to ensure the swiftest possible delivery 
of humanitarian assistance to the Syrian people in the 
besieged areas and throughout Syrian territory and 
beyond.

In response to the ripple effects of that intensifying 
humanitarian crisis, the State of Kuwait hosted two 
international donor conferences, in January 2013 and 
January 2014, to support the humanitarian situation in 
Syria. Pledges made at those two conferences totaled 
$3.8 billion, of which the State of Kuwait contributed 
$800 million. That sum was delivered in its entirety to 
specialized United Nations agencies, as well as to other 
governmental and non-governmental organizations 
concerned with humanitarian affairs. In that regard, 
we reiterate the importance of continued regional and 
international efforts to reach a political solution that 
satisfies the aspirations of the Syrian people for a free 
and decent life, according to the Geneva communiqué, 
and that preserve Syria’s unity, security and stability.

With respect to the sisterly Republic of Yemen, 
the State of Kuwait, as the current chair of the Gulf 
Cooperation Council, has sought within its mandate 
to establish peace and stability in Yemen, and to fulfil 
the aspirations of its people for development and 
prosperity, in accordance with the Gulf States initiative 
and its executive mechanism. However, tensions due 
to the continued rivalry between some factions, along 
with the resulting deterioration in the security and 
political situations, are a source of concern, because 
of their potential negative impact on the future of the 
political process in Yemen. They also pose a threat 
to the country’s unity and territorial integrity. We 
reiterate our full support for enforcing the outcome 
of the national dialogue and for addressing the acts 
of violence and terrorism that some separatist groups 
continue to provoke.

With respect to the situation in Libya, the State of 
Kuwait renews its support to the legitimately elected 
Libyan Government, as an integral complement to the 
process of democratic transformation that will ensure 
the security, unity and territorial integrity of Libya. 
The State of Kuwait also emphasizes the need for the 
international community and the Security Council 
to honour their commitments by fully adhering to 
resolution 2174 (2014), in order to guarantee a better 
future for Libya and its people.


Within the same region, concerning Iran’s nuclear 
programme, the State of Kuwait supports the ongoing 
efforts to resolve that issue by peaceful means and in a 
manner that will guarantee the Islamic Republic of Iran 
and all the countries of the region the right to use nuclear 
energy for peaceful purposes, under the supervision and 
monitoring of the International Atomic Energy Agency 
(IAEA). We also emphasize the importance of reaching 
international agreement on Iran’s nuclear programme, 
based on full Iranian commitment to cooperating with 
the IAEA, implementing all relevant Security Council 
resolutions and enforcing the highest standards of 
safety and security in its nuclear facilities.

The State of Kuwait reiterates its principled and 
firm rejection of all forms of terrorism and extremism, 
whatever their reasons, motives or sources. It also 
believes that promoting the culture of tolerance and 
coexistence among peoples and nations should be a 
priority in its internal and external policies, which are 
derived from the tolerant teachings of Islamic Sharia. 
The State of Kuwait emphasizes its full support for 
all international efforts to combat and put an end to 
the terrorist threats facing the world, which aim to 
undermine the elements of international peace and 
security. Kuwait welcomes resolution 2178 (2014) 
adopted yesterday by the Security Council, reinforcing 
international efforts to combat terrorism and foreign 
fighters.

In that regard, we denounce the actions of the so-
called Islamic State in Iraq and the Levant (ISIL), as 
well as its terroristic practices and acts of aggression in 
parts of Iraqi and Syrian territory. We equally condemn 
ISIL’s grave violations of human rights and international 
humanitarian law. We reiterate our commitment 
to support the efforts and endeavours of the Iraqi 
Government to overcome the destructive scourge of 
terrorism that currently threatens its security, stability 
and territorial integrity and that is adversely and clearly 
affecting the political process in that country.

The giant leap represented by new communications 
technologies, thanks to which the United Nations has 
been able to expand the reach of its lofty message, 
has also increased the complexity of monitoring 
and assessing the fast-paced global environment, as 
well as handling its output and consequences. The 
aggregate expertise and experience represented in our 
Organization at the professional, technical and political 
levels is embodied in the United Nations Millennium 
Declaration (resolution 55/2). The Declaration’s clearly 
identified priorities and simple terms have played a 
major and significant role in improving the lives of 
millions of people in many regions of the world. The 
Declaration has also set an example by demonstrating 
the importance of partnership in international 
work, through cooperation and coordination among 
Governments, and the promotion of the role of civil 
society organizations and the private sector.

By drawing on modern technology and scientific 
advances, the Millennium Development Goals 
have provided the peoples and nations of the world 
with renewed hope for creating a better world, and 
have created an incentive to achieve them. The 
Organization has encouraged Member States to 
devise a comprehensive and ambitious post-2015 
development plan with sustainable development 
in all three dimensions — economic, social and 
environmental — at its core. That plan will address 
new dangers and challenges and anticipate future 
conditions, which will be different from those we face 
today.

In that regard, the State of Kuwait welcomes the 
Climate Summit that the Secretary-General convened 
two days ago, and reiterates that climate change has 
negative repercussions on development throughout the 
world and in the Arab region in particular. There is a 
clear need for international action and solidarity within 
the framework of the sustainable development goals, 
according to the principle of shared but differentiated 
responsibility, in order to guarantee that all States 
benefit equally from the new agenda. In that regard, 
special attention and treatment should be provided to 
the developing countries, which are the States most 
adversely affected by climate change.

Since winning its independence and joining the 
global Organization, the State of Kuwait has never 
been far removed from the crises and challenges 
facing the world. Our founding fathers defined a 
purely humanitarian approach to helping the needy 
and restoring hope to those who have lost it, bypassing 
the traditional bases for giving, which were largely 
rooted in geographic location, ethnic origin or political 
affiliation. Their sons have followed that approach, 
giving greater priority to contemporary trends 
through the pillars that define our foreign policy. That 
commitment rests on devising and developing methods 
for providing assistance and aid to the majority of the 
world’s countries by promoting activities that would 
support the message of the United Nations in creating 


a world in which security and stability prevail, and 
people live in peace and prosperity.

The establishment in 1961 of the Kuwait Fund 
for Arab Economic Development was an expression 
of the sincere desire of the State of Kuwait to support 
the development efforts of Arab States and friendly 
countries by providing soft loans and technical 
assistance. In pursuing that approach, and in order to 
show its keen interest in supporting the humanitarian 
role of the United Nations, the State of Kuwait has 
doubled the amount of its fixed annual voluntary 
contributions to a number of international agencies 
and organizations, including its recent donation to the 
World Health Organization to combat the spread of the 
Ebola virus in West Africa, giving wider horizons and 
broader reach to the humanitarian work of the State of 
Kuwait.

Our wide-ranging diplomatic efforts at the regional 
and international levels, led by His Highness Sheikh 
Sabah Al-Ahmad Al-Jaber Al-Sabah, Amir of the 
State of Kuwait, were recognized by the international 
community with an exceptional and unprecedented 
international honour when the Secretary-General 
presented His Highness with a certificate of appreciation 
in recognition of the outstanding role in humanitarian 
leadership played by His Highness, the Government 
and the people of the State of Kuwait in saving the lives 
of millions of people.

To conclude, I would like to emphasize that the 
State of Kuwait adheres to the multilateral international 
system, as well as to the principles and purposes of 
the Charter of the United Nations. Kuwait believes 
in the critical importance of furthering all efforts to 
ensure the continuity of our venerable Organization 
by ensuring that all States fulfil their responsibilities 
and commitments under international conventions 
and conferences in order to help find just and lasting 
solutions to global threats and challenges, and to reach 
the loftier goal of maintaining international peace and 
security.
